Woods, J.
Appeal from an order for the appointment of .a receiver.
The appellee insists that the appeal was not taken within the time allowed by law, and that the bill of exceptions was not filed within the time granted by the court.
' The record shows an agreement between the parties that the appeal might be taken within twenty days from the date of the order of appointment, and the transcript was filed within that time, though not within the ten days allowed by law for taking appeals in such cases.
We are of opinion that it is not competent for the parties to a cause to extend the time by agreement within which an .appeal may be taken to this court. But if this were not so, the appeal in this case is not available for the other reason suggested. At the time the order complained of was made, the court gave ten days within which the bill of exceptions should be filed, and the bill was signed by the judge but not filed within the time allowed. It is true that it was filed within the term of the court at which the order was made, and as a rule a bill so filed will be presumed to have been filed within the time allowed; but this presumption can not *392be indulged where the record shows affirmatively what time was granted, and does not show a further extension.
The appeal is dismissed. .